Title: To Benjamin Franklin from the Comtesse de Conway, 31 December 1777
From: Conway, Françoise-Antoinette-Jeanne Langlois du Bouchet, comtesse de
To: Franklin, Benjamin


Dear americain father
To auxerre 31 Xbre. [1777]
I am happy to have room to Congratulate you on Late Success of our arms in america and feel a double satisfaction to find by the papers publick that my husbend has been fortunate Enough to exceeded his zeal et bravery on Some occasions. If it true that mr. alien hath one letter for me, of my husband, I not had she, and I desire with all my heart receiving.
Receive dear father my Complims on the new year et my most Sincere wishes for a happy Conclusion of yours affairs in america in which I consider the happiness of my Self. Reiceive also, all my wishes particular. I wish you, good Sanité [Santé] and all your desire. I am dear father with the Sentiment of a daughter your Servante.
B. Conway
 
Addressed: A Monsieur / Monsieur Le docteur / francklin / A passi prés / paris / A passi
Endorsed: Made Conway
